El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
“Uno de los ingredientes en que de ordinario se asienta toda la norma jurídica es el de las probabilidades. Y en materia de hermenéutica, la regla de que el sentido común está inmerso en toda interpretación. Presumiblemente todo acusado en libertad controla sus movimientos fuera de los tribunales. Como tal, puede adoptar el curso de acción que estime más conveniente a su defensa. Lógicamente ello no es licencia para tomar ventajas, violar y obstaculizar impunemente la eficaz administración de la justicia e ignorar y desatenderse el tribunal que va a juzgarle. Lo contrario es un contrasentido que derrotaría los mejores fines de la justicia y proyectaría una imagen de incertidumbre e impotencia. El debido proceso de ley no se apuntala en dejar al capricho de los acusados cuándo se ventilarán los casos.” Pueblo v. López Rodríguez, 118 D.P.R. 515, 531-532 (1987).
*604H-t
El 3 de abril de 1987 el Tribunal Superior, Sala de San Juan (Hon. Daniel López Pritchard, Juez), sentenció a Miguel A. Rosa Atiles a cumplir dos (2) años de presidio por una infracción al Art. 404(a) de la Ley de Sustancias Controladas de Puerto Rico, 24 L.RR.A. sec. 2404(a), concurrente con un (1) año por violación al Art. 6 de la Ley de Armas de Puerto Rico, 25 L.PR.A. see. 416. La sentencia fue suspendida sujeto a varias condiciones. Fue debida-mente advertido de que su incumplimiento podía conllevar la revocación de ese privilegio.
El 13 de octubre de 1988 el Ministerio Público solicitó una determinación inicial de causa probable y que oportunamente se revocara la probatoria fundado en que Rosa Atiles había cometido los delitos de posesión de marihuana, de cocaína y de un arma de fuego, por lo cual fue arrestado el 21 de julio de 1988.
Conforme el procedimiento establecido, el 18 de octubre el tribunal (Hon. Elpidio Batista, Juez) señaló la vista inicial para el 11 de noviembre. Esta vista fue suspendida para el 16 de noviembre, fecha en que su abogado Carlos Gallisá solicitó se paralizaran los trámites hasta que se dilucidaran las vistas preliminares relacionadas con las acusaciones por cuyos hechos se le quería revocar la probatoria.
Así entrelazados, en varias ocasiones —12 de diciembre de 1988; 18 de enero de 1989; 10 de marzo, 1ro de mayo y 25 de agosto de 1989— se intentó celebrar la vista, pero a solicitud de Rosa Atñes (excepto la última), no es hasta el 25 de agosto de 1989 en que finalmente se determina causa probable para revocar la probatoria y se señala la vista final para el 27 de septiembre de 1989. Rosa Atiles objetó esa determinación. Por primera vez alegó que el tribunal carecía de jurisdicción para actuar sobre el asunto ya que la sentencia había quedado extinguida desde el 24 de marzo de 1989. Se estipuló que él fue encontrado culpable el 25 de agosto de 1989 y el 11 de octubre se dictó sentencia, mediante la cual se le condenaba a cumplir otros dos (2) años de presidio.
Finalmente, después de otras suspensiones adicionales, el tribunal a quo determinó que cuando el fundamento para revocar *605una sentencia suspendida es la comisión de otro delito, es requisito indispensable la convicción por el nuevo delito para revocar la probatoria. Razonó que el fallo correspondiente de culpabilidad deberá rendirse durante el término de la sentencia, a menos que exista una renuncia expresa o implícita del probando a su derecho de revocación de probatoria. Dicho foro resolvió que, como no había mediado una renuncia por Rosa Atiles, carecía de competencia y jurisdicción para pasar juicio sobre la solicitud de revocación de probatoria a partir de la fecha del cumplimiento de la sentencia original.
A solicitud del Ministerio Público y mediante trámite de mostrar causa, revisamos.
HH hH
Procede revocar. Recientemente, en Pueblo v. Pacheco Torres, 128 D.P.R. 586 (1991) —el Juez Asociado Señor Alonso Alonso circuló un voto particular y de conformidad, al cual se unió el Juez Presidente Señor Andréu García; el Juez Asociado Señor Hernández Denton emitió una opinión disidente— decidimos que los tribunales retienen jurisdicción y tienen facultad para revocar una sentencia siempre y cuando el incumplimiento haya ocurrido dentro del término de la sentencia y los procedimientos iniciales para la revocación hayan sido comenzados diligentemente por el Ministerio Fiscal.
Tal es la situación en el presente caso. Si bien la alegación de culpabilidad por los nuevos casos se hizo en agosto de 1989 —cinco (5) meses después de haber transcurrido el término cronológico de la sentencia suspendida— los trámites de la revocación y la vista inicial comenzaron mucho antes. La tardanza se debió a los pedidos del propio acusado, Rosa Atiles. No puede reclamar con éxito carencia de jurisdicción.

Se expedirá el auto y se revocará la resolución del Tribunal Superior, Sala de San Juan. Se devolverá el caso para los trámites compatibles.

*606El Juez Asociado Señor Hernández Denton emitió opinión concurrente. El Juez Asociado Señor Alonso Alonso concurre con el resultado sin opinión escrita. El Juez Asociado Señor Rebollo López no intervino.